                         Case 8:19-bk-06943-CPM            Doc 36      Filed 08/29/19      Page 1 of 1
                        UNITED STATES BANKRUPTCY COURT
                           MIDDLE DISTRICT OF FLORIDA


                                          PRO MEMO

                                                                08/29/2019 02:30 PM
                                                                COURTROOM 8B
HONORABLE CATHERINE MCEWEN
CASE NUMBER:                                                    FILING DATE:
8:19-bk-06943-CPM                         11                      07/24/2019
Chapter 11
DEBTOR:                 Villa Bellini Ristorante & Lounge, Inc.


DEBTOR ATTY:           Michael Brundage
TRUSTEE:               NA
HEARING:
Application to Employ Michael P. Brundage as Counsel for Debtor Filed by Michael P Brundage on behalf of Debtor Villa Bellini
                      Ristorante & Lounge, Inc. (Brundage, Michael) Doc #12; Obj 32)

APPEARANCES::
MICHAEL BRUNDAGE; SCOTT STICHTER; NATHAN WHEATLEY..

RULING:
Application to Employ Michael P. Brundage as Counsel for Debtor Filed by Michael P Brundage on behalf of Debtor Villa Bellini
Ristorante & Lounge, Inc. (Brundage, Michael) Doc #12; Obj 32).. APPROVED..ORDER BY BRUNDAGE..
Proposed Orders, if applicable, should be submitted within three days after the date of the hearing - Local Rule 9072-1(c). Orders
not submitted by the time of closing will result in motions/objections/applications being denied as moot. This docket
entry/document is not an official order of the Court.




                                  Case Number 8:19-bk-06943-CPM                      Chapter 11
